DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the applicant on November 27, 2019. 
Claims 1-20 are pending and have been examined.
This action is NON-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph 126 – 164 are referring to clause 21 – 59. However, clause 21-59 are not in the claims filed on 11/27/2019.	Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “inventory data”. It is not clear if “inventory data” is referring to “inventory data” in claim 9 or a new or different inventory data. For the purpose of the examination, the examiner is interpreting it as the inventory data.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 15:
Step 1: Claim 15 is directed towards a method for receiving communications and generating dispatch coordinates for unmanned vehicles. A method is one of the statutory categories of invention. 
Step 2A, prong 1:  Claim 15 recites the abstract concept of receiving communications and generating dispatch coordinates for unmanned vehicles. This abstract idea is described at least in claims 15 by receiving communications including location-specific risk data and a task assignment and generating an output indicating dispatch coordinates identifying a dispatch location from which to dispatch one or more unmanned vehicles to perform the task assignment. This method falls into the mental processes grouping of abstract ideas as they include receiving communications and generating the dispatch coordinates identifying a dispatch location. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.
With respect to claim 15, other than reciting “a method” nothing in receiving communications including risk data and a task assignment and generating dispatch coordinates precludes the idea from practically being performed in the human mind. For example, but for the “a method” language, the claim encompasses a human operator receiving location-specific risk data and mentally generating dispatch coordinates to dispatch unmanned vehicles. 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a mobile hub device which is a generic computer that is simply employed as a tool to perform the dividing/determining and providing portion of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites “identifying a dispatch location5” which is insignificant extra solution activity as the step simply apply data necessary to perform the abstract idea.  These additional steps amount to necessary data gathering and generic 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 15 fails to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 16-18 and 20:
Dependent claims 16-18, and 20 only recite limitations further defining the mental process and recite further data gathering (i.e. estimating a likelihood of a particular type of event occurring within one or more zones of a plurality of zones, identifying the one or more unmanned vehicles deployable, receiving deployment location data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 15-18 and 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 13, 15 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson (US 8442700 B2) in view of Djuric (US 20180107215 A1).
Regarding claim 1:
Anderson teaches a mobile hub device for dispatch of unmanned vehicles, the mobile hub device comprising:
A location sensor to generate location data indicating a location of the mobile hub device; “(the vehicle guidance system 64 may comprise a location-determining 
one or more bays for storage of a plurality of unmanned vehicles; “(A mobile station for an unmanned vehicle comprises a storage area for storing a vehicle during transit or at rest.” See Summary of Invention at line 29-30).
one or more network interface devices configured to receive communications; “(A wireless communications device communicates a status or command between the vehicle and the mobile station” See Summary of Invention at line 30-33).
including location-specific risk data ; “(The measurement data and location data may be organized as a database, a chart, a look-up table, a map, a file, or otherwise”. See Column 9 at line 32-34). 
a task assignment; (“The mobile station 11 and its vehicle 90 may be deployed for one or more tasks for a given geographic area (e.g., field) such as tilling, planting, seeding, spraying, cultivating, harvesting, or other agricultural tasks” See column 3 at line 49-54)
the location of the mobile hub device; “(the vehicle guidance system 64 may comprise a location-determining receiver (e.g., a Global Positioning System receiver with differential correction)” See column 7 at line 20-34)

Anderson explicitly fails to teach “a memory storing a decision model and map data, the map data representing a particular geographic region that includes the location of the mobile hub device” and “a processor configured to execute the decision model based on the task assignment, the location-specific risk data, the map data, and the location data and to generate an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch one or more unmanned vehicles of Djuric further teaches:
a memory storing a decision model and; “the memory 661 may store a set of software instructions and/or machine learning algorithms including, for example, the machine learning model 662” [0073]).
map data, the map data representing a particular geographic region that includes; “the route planner 122 can also access third party network resources 165 over the one or more networks 160 to receive map data” [0031]).
a processor configured to execute the decision model based on the task assignment, the location-specific risk data, the map data, and the location data; (“the execution of one or more machine learning models (e.g., a set of algorithms) that utilize multiple processing layers to infer, adapt, confirm, and/or make decisions based on any number of inputs. Such examples can receive multiple inputs corresponding to navigation points having global coordinate values, the vehicle's own global coordinates, a succession of destination locations (e.g., in local coordinates), and sensor data that provides a sensor view of the surroundings of the vehicle (e.g., in a forward operational direction). Furthermore, such examples can be trained, tested, and implemented to perform human cognitive functions with respect to maintaining the vehicle within a lane, and making practical, cautious, and safe decisions with respect to changing lanes, avoiding hazards or hazard threats, following traffic rules and regulations, and safely making turns to autonomously drive the vehicle on test roads and public roads and highways.” [0023]). 
to generate an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch one or more unmanned vehicles of the plurality of unmanned vehicles to perform a task indicated by the task assignment; (“In some aspects, the route planner 122 can also access third party network resources 165 over the one or more networks 160 to receive map data and/or traffic data to determine a most optimal route 123 to the destination 119” Examiner Note: Under broadest reasonable interpretation, the examiner assumes it is reasonable to assume “the dispatch coordinates” defines a most optimal route to the destination.
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station and Djuric’s decision model because “Utilizing the sensor data, the neural network can operate acceleration, braking, and steering systems of the SDV to continuously follow the one or more navigation points along an established route to the destination location.                                        “. See at least abstract in Djuric.          

Regarding claim 8, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
Further, Anderson teaches 
determine the dispatch coordinates in response to determine that the one or more unmanned vehicles; (“deployment of unmanned vehicles to perform crop production tasks or other agricultural tasks” See Background of the Invention on column 1”).
are in capable of performing the task; (“The mobile station 11 and its vehicle 90 may be deployed for one or more tasks for a given geographic area” See column 2 at line 54-58). Examiner Note: Under broadest reasonable interpretation, the examiner assumes it is reasonable to assume that deployed unmanned vehicles define unmanned vehicles that are capable of performing the task. 

Regarding claim 13, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
Since Anderson, as modified by Djuric in the rejection of claim 1, does not teach the limitation of claim 13. 
Djuric further teaches:
the one or more network interface devices are further configured to receive deployment location data associated with one or more other mobile hub devices; (“the control system 120 can include other functionality, such as wireless communication capabilities using a communication interface 115, to send and/or receive wireless communications 117 over one or more networks 160 with one or more remote sources” [0027]).
determine the dispatch coordinates further; (“the route planner 122 can also access third party network resources 165 over the one or more networks 160 to receive map data and/or traffic data to determine a most optimal route 123 to the destination 119” [0031]).
based on the deployment location data; (“The control system 120 can include a route planner 122 and a database 130 storing coarse road network maps 131, which the route planner 122 can utilize to determine a route 123 from a current location of the SDV 100 to the destination 119” [0031])
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station and Djuric’s decision model because “Utilizing the sensor data, the neural network can operate acceleration, braking, and steering systems of the SDV to continuously follow the one or                                         “. See at least abstract in Djuric.          

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric.
Regarding claim 15:
Further, Anderson teaches: 
A method comprising: receiving, at a mobile hub device, communications; (“A wireless communications device communicates a status or command between the vehicle and the mobile station” See Summary of the Invention at line 30-32).
including location-specific risk data and; (“The measurement data and location data may be organized as a database, a chart, a look-up table, a map, a file, or otherwise” See Column 9 at line 32-34).
a task assignment; (“The mobile station 11 and its vehicle 90 may be deployed for one or more tasks for a given geographic area (e.g., field) such as tilling, planting, seeding, spraying, cultivating, harvesting, or other agricultural tasks” See column 3 at line 49-54)
Anderson, as modified, explicitly fails to teach “generating an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch, from the mobile hub device, one or more unmanned vehicles to perform a task of the task assignment”, but Djuric further teaches:
generating an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch, from the mobile hub device, one or more unmanned vehicles to perform a task of the task assignment; (“In some aspects, the route planner 122 can also access third party route 123 to the destination 119” [0031]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station and Djuric’s decision model because “Utilizing the sensor data, the neural network can operate acceleration, braking, and steering systems of the SDV to continuously follow the one or more navigation points along an established route to the destination location.                                        “. See at least abstract in Djuric.          

Regarding claim 20, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 15.
Since Anderson, as modified by Djuric in the rejection of claim 15, does not teach the limitation of claim 20. 
Djuric further teaches:
receiving, at the mobile hub device, deployment location data associated with one or more other mobile hub devices; (“using a communication interface 115, to send and/or receive wireless communications 117 over one or more networks 160 with one or more remote sources” [0027]).
the dispatch coordinates are determined further  ; (“the route planner 122 can also access third party network resources 165 over the one or more networks 160 to receive map data and/or traffic data to determine a most optimal route 123 to the destination 119” [0031]).
based on the deployment location data; (“The control system 120 can include a route planner 122 and a database 130 storing coarse road network maps 131, which route planner 122 can utilize to determine a route 123 from a current location of the SDV 100 to the destination 119” [0031
associated with the one or more other mobile hub devices; (“using a communication interface 115, to send and/or receive wireless communications 117 over one or more networks 160 with one or more remote sources” [0027]). 
 It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station and Djuric’s decision model because “Utilizing the sensor data, the neural network can operate acceleration, braking, and steering systems of the SDV to continuously follow the one or more navigation points along an established route to the destination location.                                        “. See at least abstract in Djuric.  

Claim 2, 7, and 10-12 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 1 and further in view of Mehta (US 20170161614 A1). 

Regarding claim 2, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Anderson and Djuric explicitly fails to teach “the memory is integrated into one or more unmanned vehicles of the plurality of unmanned vehicles”, but Mehta further teaches:
the memory is integrated into one or more unmanned vehicles of the plurality of unmanned vehicles ;(“ the memory is integrated into one or more unmanned vehicles of the plurality of unmanned vehicles”, [0195]) and (“suitable digital processing vehicles”, [0196])
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Mehta’s memory integrated unmanned vehicles because “  a memory, and a computer program including instructions executable by the digital processing device to create an application applying a prediction algorithm to emergency, environmental, and event data to create a prediction model for generating one or more risk predictions“. See paragraph [0008] in Mehta.          

Regarding claim 7, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Anderson and Djuric explicitly fails to teach “an estimated likelihood of a particular type of event occurring within a target geographic region”, but Mehta teaches:
an estimated likelihood of a particular type of event occurring within a target geographic region; (“the event data is obtained from one or more event data servers. In some embodiments, the event type is selected from the group consisting of: concert, sporting event, political demonstration, festival, performance, riot, protest, parade, convention, and political campaign event” [0009], See page 5, at line 5-10)
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Mehta’s risk prediction because “Such risk predictions generated on a macro level (e.g. for a county) enables the emergency resources for the county to be allocated ahead of time in preparation for peaks or valleys in predicted emergencies“. See paragraph [0005] in Mehta.          

Regarding claim 10, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Anderson and Djuric explicitly fails to teach “the location-specific risk data includes real-time or near real-time status data for each of a plurality of zones within the particular geographic region, the memory further storing a risk model that is executable by the processor to estimate, based on the location-specific risk data, a likelihood of a particular type of event occurring within one or more zones of the plurality of zones”, but Mehta further teaches:
the location-specific risk data includes real-time or near real-time status data for each of a plurality of zones within the particular geographic region; (“The systems, methods, and media of the present disclosure include approaches for providing real-time indications of changing risk or probabilities of the occurrence of various types of emergency situations in defined geographic locations” [0062]).
the memory further storing a risk model that is executable by the processor to estimate; (“the event data is obtained from one or more event data servers. In some embodiments, the event type is selected from the group consisting of: concert, sporting event, political demonstration, festival, performance, riot, protest, parade, convention, and political campaign event” [009]). Examiner Note: Under broadest reasonable interpretation, the examiner assumes it is reasonable to assume that data servers define computers with memory devices/units installed to store data in various forms.
based on the location-specific risk data, a likelihood of a particular type of event occurring within one or more zones of the plurality of zones; (“a risk model generating a risk prediction by applying the at least one prediction model to data corresponding to a defined emergency, a defined geographic area, and a defined time period” [0010]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Mehta’s risk prediction because “Such risk predictions generated on a macro level (e.g. for a county) enables the emergency resources for the county to be allocated ahead of time in preparation for peaks or valleys in predicted emergencies“. See paragraph [0005] in Mehta.

Regarding claim 11, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Anderson and Djuric explicitly fails to teach “the risk model includes a trained machine learning model”, but Mehta further teaches:
the risk model; (“The risk module may obtain input and use it to enter data into the risk model to generate risk predictions” [0068]).
includes a trained machine learning model; (“A prediction model can be a classifier or trained algorithm generated by the application of a machine learning algorithm to a data set comprising emergency, environmental, and event data” [0034]).
Anderson’s mobile station, Djuric’s decision model and Mehta’s risk prediction because “Such risk predictions generated on a macro level (e.g. for a county) enables the emergency resources for the county to be allocated ahead of time in preparation for peaks or valleys in predicted emergencies“. See paragraph [0005] in Mehta.

Regarding claim 12, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Anderson and Djuric explicitly fails to teach “the decision model includes a trained machine learning model”, but Mehta teaches:
the decision model; (“The decision module 188 is a component of the software application 180, which may determine the risk prediction for the defined emergency is elevated or high”[0082]).
includes a trained machine learning model; (“A prediction model can be a classifier or trained algorithm generated by the application of a machine learning algorithm to a data set comprising emergency, environmental, and event data” [0034]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Mehta’s risk prediction because “Such risk predictions generated on a macro level (e.g. for a county) enables the emergency resources for the county to be allocated ahead of time in preparation for peaks or valleys in predicted emergencies“. See paragraph [0005] in Mehta.

16 is rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 15 and further in view of Mehta.
Regarding claim 16, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 15.
Further Anderson teaches:
the dispatch coordinates are determined; (“In an alternative embodiment, the vehicle guidance system 64 may comprise a location-determining receiver (e.g., a Global Positioning System receiver with differential correction), a dead-reckoning system, an odometer, an accelerometer, an accelerometer with an integrator, or another position-determining device for determining the location (e.g., coordinates) of the vehicle 90” See on column 3 at line 57-63)
The combination of Anderson and Djuric, as modified, explicitly fails to teach “estimating, based on the location-specific risk data, a likelihood of a particular type of event occurring within one or more zones of a plurality of zones, wherein the dispatch coordinates are determined further based on the likelihood of the particular type of event occurring within the one or more zones”, but Mehta teaches:
Estimating; (“the training and validation of the self-learning scheme for estimating the prediction model may be done in the modeling module 518” [0135]).
based on the location-specific risk data, a likelihood of a particular type of event occurring within one or more zones of a plurality of zones; (“the event data is obtained from one or more event data servers. In some embodiments, the event type is selected from the group consisting of: concert, sporting event, political demonstration, festival, performance, riot, protest, parade, convention, and political campaign event” [009]).
Anderson’s mobile station, Djuric’s decision model and Mehta’s risk prediction because “Such risk predictions generated on a macro level (e.g. for a county) enables the emergency resources for the county to be allocated ahead of time in preparation for peaks or valleys in predicted emergencies“. See paragraph [0005] in Mehta.

Claim 3, 9, and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 1 and further in view of Eyhorn (US 20200242949 A1).
Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 15 and further in view of Eyhorn.

Regarding claim 3, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1. 
 the combination of Anderson and Djuric explicitly fails to teach “the plurality of unmanned vehicles include an unmanned aerial vehicle (UAV), an unmanned combat aerial vehicle (UCAV), an unmanned ground vehicle (UGV), an unmanned water vehicle (UWV), an unmanned hybrid vehicle (UHV), or combinations thereof”, but Eyhorn further teaches:
the plurality of unmanned vehicles include an unmanned aerial vehicle (UAV), an unmanned combat aerial vehicle (UCAV), an unmanned ground vehicle (UGV), an unmanned water vehicle (UWV), an unmanned hybrid vehicle (UHV), or combinations thereof; (“Unmanned aerial vehicles (UAV), or “drones,” are 
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Eyhorn’s autonomously controlled drone because “Drones can be controlled either autonomously (e.g., by onboard computers) or by a pilot using a remote control unit.  “. See paragraph [0002] in Eyhorn.

Regarding claim 9, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1. 
the combination of Anderson and Djuric explicitly fails to teach “the memory further stores inventory data indicating an equipment configuration of each of the plurality of unmanned vehicles, wherein the processor is further configured to select the one or more unmanned vehicles to dispatch at the dispatch location based on the task assignment and the inventory data”, but Eyhorn further teaches:
the memory further stores inventory data indicating an equipment configuration of each of the plurality of unmanned vehicles, wherein the processor is further configured to select the one or more unmanned vehicles to dispatch at the dispatch location based on the task assignment and the inventory data; (“The drone control platform can select an appropriate drone and sensor package to perform the flight task based on the flight task data and the user's registered inventory” [0184]). Examiner Note: Under broadest reasonable interpretation, the examiner assumes it is reasonable to assume that the drone control platform includes computers with memory devices/units and a processor installed to store and process data in various forms.
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Eyhorn’s autonomously controlled drone because “Drones can be controlled either autonomously (e.g., by onboard computers) or by a pilot using a remote control unit.  “. See paragraph [0002] in Eyhorn.

Regarding claim 14, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1. 
The combination of Anderson and Djuric explicitly fails to teach “the memory further stores a vehicle selection model and inventory data. the inventory data identifying the plurality of unmanned vehicles and including information indicative of capabilities of each of the plurality of unmanned vehicles, wherein the vehicle selection model is executable by the processor to assign one or more unmanned vehicles of the plurality of unmanned vehicles to perform the task, wherein the vehicle selection model selects the assigned one or more unmanned vehicles based on the task assignment, the location data, and the inventory data”, but Eyhorn further teaches:
the memory further stores ;(“The computing systems 102 each include a computing device 102a and computer-readable memory” [0109]).
a vehicle selection model and inventory data. the inventory data identifying the plurality of unmanned vehicles and including information indicative of capabilities of each of the plurality of unmanned vehicles, wherein the vehicle selection model is executable by the processor to assign one or more unmanned vehicles of the plurality of unmanned vehicles to perform the task ;(“ The drone control platform can select an appropriate drone and sensor package to perform the flight task based on the flight task data and the user's registered inventory” [0184]).

the vehicle selection model selects the assigned one or more unmanned vehicles; (“the drone control platform can control drone usage of the plurality of drone” [0022]).
based on the task assignment, the location data, and the inventory data; (“ the platform can select an appropriate drone and sensor package for particular task based on the task, the drone performance metrics, and the environmental data” [0103]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Eyhorn’s autonomously controlled drone because “Drones can be controlled either autonomously (e.g., by onboard computers) or by a pilot using a remote control unit.  “. See paragraph [0002] in Eyhorn.

Regarding claim 17, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 15. 
The combination of Anderson and Djuric explicitly fails to teach “identifying, based on inventory data of the mobile hub device, the one or more unmanned vehicles deployable by the mobile hub device and capable of performing the task of the task assignment”, Eyhorn further teaches:
identifying, based on inventory data of the mobile hub device, the one or more unmanned vehicles deployable by the mobile hub device and capable of performing the task of the task assignment; (“The drone control platform can select an appropriate drone and sensor package to perform the flight task based on the flight task data and the user's registered inventory” [0184]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Eyhorn’s autonomously controlled drone because “Drones can be controlled either autonomously (e.g., by onboard computers) or by a pilot using a remote control unit.  “. See paragraph [0002] in Eyhorn.

Claim 4-6  are rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 1 and further in view of Abebe (US 9659592 B1).
Claim 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of Djuric as applied to claim 15 and further in view of Abebe.

Regarding claim 4, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1. 
Further Anderson teaches:
further comprising a propulsion system responsive to the processor; (“In one configuration, a controller controls one or more actuators (e.g., electric motors, solenoids, or stepper motors) associated with the vehicle propulsion system of the vehicle” See Fig. 2 #422 and column 4 at line 12-15).
The combination of Anderson and Djuric explicitly fails to teach “the propulsion system configured to move the mobile hub device to within a threshold distance of the dispatch location”, but Abebe further teaches:
the propulsion system configured to move the mobile hub device to within a threshold distance of the dispatch location; (“the motive platform is capable of caring the drone for some distance, and the carrier or host is capable of releasing the drone after transporting the group drone over that distance” [0044]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Abebe’s Drone Range Extension  because “  The range of such drones is currently extended through various recharging strategies, energy density, and aerodynamics“. See column 1 at line 25-34 in Abebe.

Regarding claim 5, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1. 
The combination of Anderson and Djuric explicitly fails to teach “the threshold distance is determined based on an operational capability of the one or more unmanned vehicles and locations of other mobile hub devices”, but Abebe further teaches:
the threshold distance is determined based on an operational capability of the one or more unmanned vehicles and locations of other mobile hub devices; (“a major technical limitation of current drones is their range” [0004]. See also Fig.4). Examiner Note: Under broadest reasonable interpretation, the examiner assumes it is reasonable to assume that “an operational capability” defines a fuel tank’s or battery’s capacity that determines a travel distance of an unmanned vehicle, and “the threshold distance” defines least distance to travel prior to deploying a drone to perform a task. The distance may be reduced by the number of other drones deployed from “other mobile hub devices” for the same task.
Anderson’s mobile station, Djuric’s decision model and Abebe’s Drone Range Extension  because “  The range of such drones is currently extended through various recharging strategies, energy density, and aerodynamics“. See column 1 at line 25-34 in Abebe.

Regarding claim 6, the combination of Anderson and Djuric, as shown in the rejection above, discloses the limitation of claim 1.
Since Anderson, as modified by Djuric in the rejection of claim 1, does not teach the limitation of claim 1. 
Djuric further teaches:
the processor is further configured to determine, based on the map data, the location data, and the dispatch coordinates, a travel path to move the mobile hub device; (“the route planner 122 can also access third party network resources 165 over the one or more networks 160 to receive map data and/or traffic data to determine a most optimal route 123 to the destination 119” [0031]).
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station and Djuric’s decision model because “Utilizing the sensor data, the neural network can operate acceleration, braking, and steering systems of the SDV to continuously follow the one or more navigation points along an established route to the destination location.                                        “. See at least abstract in Djuric.  

Anderson and Djuric   explicitly fails to teach “the dispatch location based on mobility characteristics of the mobile hub device”, but Abebe further teaches:
the dispatch location based on mobility characteristics of the mobile hub device; (“a major technical limitation of current drones is their range” [0004], See also Fig. 4)
Regarding claim 18 recites similar limitations and is rejected using the same rationale as one of claim 6.
Regarding claim 19 recites similar limitations and is rejected using the same rationale as   cone of claim 4. 
It would have been obvious one of ordinary skill in the art before the effective time of filing to have modified the combination of Anderson’s mobile station, Djuric’s decision model and Abebe’s Drone Range Extension  because “  The range of such drones is currently extended through various recharging strategies, energy density, and aerodynamics“. See column 1 at line 25-34 in Abebe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bart (US10462366B1) discloses autonomous drones.
Erickson (US10249194B2) discloses self-driving vehicles.
Addonisie (US20190176986A1) discloses a multi-craft unmanned aerial vehicle carrier system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571 270 3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Justin You/
Patent Examiner, Art Unit 4196
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763